Oo fo Ss) DH HO Bh WY BF Ee

Case 2:21-cr-00345-DJH Document 1 Filed 05/07/21 Page 1 of 2

GLENN B. McCORMICK

_ Acting United States Attorney

District of Arizona

WILLIAM G, VOIT

Assistant U.S. Attorney

Arizona State Bar No. 025808
Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500 |
Email: William. Voit@usdoj.gov

COREY R. AMUNDSON

Chief, Public Integrity Section ;
Criminal Division, U.S. Department of Justice
ROSALEEN O’GARA

Arizona State Bar No. 029512

Email: Rosaleen,O’Gara2@usdoj.gov
NICOLE LOCKHART

Texas State Bar No. 24089271.

Email: Nicole.Lockhart@usdoj.gov _

Trial Attorneys, Public Integrity Section _
Criminal Division, U.S. Department of Justice
1331 F St. NW

Washington, DC 20005

' Telephone: Telephone: 202-514-1412

Attorneys for Plaintiff

 

/ FILED LOPLSED
RECEIVED COPY

MAY 07 2021

CLERK US DISTRICT COURT
DISTRICT GF ARIZONA
BY____...FQn,. _ DEPUTY

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

United States of America, No. , CR-21-00345-PHX-DJH

Plaintiff,
INFORMATION
VS.
VIO: 52US.C. §§ 30114(b) and
30109(d)(1)(A)G) |
Anthony Obert Barry, UnlawTul onversion of Campaign
unds
Defendant. Count One

 

 

 

y
THE UNITED STATES CHARGES:

COUNT 1

Between on or about October 1, 2018, and June 17, 2019, in the District of Atizona
and elsewhere, the defendant, ANTHONY OBERT BARRY, knowingly and willfully

 

 
Oo fo SYN HN A HR W Ww Fr

 

Case 2:21-cr-00345-DJH Document 1 Filed 05/07/21 Page 2 of 2

converted to personal use a contribution accepted by a candidate, and a donation received

by an individual as support for activities of the individual as a holder of federal office, in

an amount aggregating $25,000 or more during a calendar year.
In violation of 52 U.S.C. §§ 30114(b) and 30109(d){1)(A)G).

COREY R. AMUNDSON
Chief, Public Integrity Unit

Criminal Division, US Dept. of Justice

{_ Digitally signed by Rosaleen

Rosaleen 0&#039;Gara

O&#039;Gara -Date: 2021.05.05 16:45:48

ROSALEEN OQ’ GARA
NICOLE LOCKHART
Trial Attorneys

GLENN B. McCORMICK
Acting United States Attorney
District of Arizona

ovata signed by WILLIAM VOIT
/ ~Date: 2021.05.05 13:33:00 -07°00'
fe

WILLIAM G. VOIT
Assistant U.S. Attorney

 

 
